Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims amendments filed by Applicant on 12 March 2022 with the instant After Final Consideration Program Request are ENTERED as filed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Ma (Reg. No. 58,192) on 15 March 2022.
Claims 6-7, 11-12, and 19-20 are CANCELLED. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 8, 10, 13-15, and 17-18 recite inquiring a correspondence relationship between the domain name and an address corresponding to a region to which the client belongs in pre-stored statistical information; the pre-stored statistical information including correspondence relationships between domain names and addresses previously obtained from historical data for each region, the addresses including a domain name available parsing address determined based on historical report information from a plurality of clients, wherein the domain name available parsing address historically allows accessing the domain name successfully and determining and transmitting the available domain name parsing address corresponding to the domain name included in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447